Petition for Writ of Mandamus
Denied and Memorandum Opinion filed September 9, 2010.
 
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00820-CV
____________
 
IN RE RALPH O. DOUGLAS, Relator
 
 
 
 

ORIGINAL PROCEEDING
WRIT OF MANDAMUS
 
 
 

M E M O R
A N D U M   O P I N I O N
            On August 24, 2010, relator filed a petition for writ of
mandamus in this court.  See Tex. Gov’t Code Ann. § 22.221 (Vernon
2004); see also Tex. R. App. P. 52.  Relator complains that respondent, the
Honorable Mike Gomez, presiding judge of the 129th District Court of Harris County,
has failed to rule on his motion for entry of default judgment.
            Consideration of a motion that is properly filed and before
the court is a ministerial act.  State ex rel.
Curry v. Gray, 726
S.W.2d 125, 128 (Tex. Crim. App.1987) (orig.proceeding) (op. on reh'g).  A relator must establish
the trial court (1) had a legal duty to rule on the motion; (2) was asked to
rule on the motion; and (3) failed to do so.  In re Keeter, 134 S.W.3d 250, 252 (Tex. App. --
Waco 2003, orig. proceeding).  A relator must show that the trial court received, was
aware of, and asked to rule on the motion.  In re Villarreal, 96 S.W.3d
708, 710 (Tex. App. -- Amarillo 2003, orig. proceeding).  Relator did not
attach a file-stamped copy of his motion demonstrating it is actually pending
in the trial court.  Instead, he refers to the clerk’s record in an appeal currently
pending before this court, No. 14-10-00055-CV, Ralph O. Douglas v. Linda Porter and
Marcelyn Curry. 
The trial court’s failure to rule on the motion for entry of
default judgment has been rendered moot by the final judgment entered in that
case.  Accordingly, we deny relator’s petition for writ of mandamus.
 
                                                                        PER
CURIAM
 




Panel
consists of Justices Seymore, Boyce, and Christopher.